OPINION
DICE, Judge.
The conviction is for the fraudulent removal of mortgaged property; the punishment, three years.
The record on appeal has not been prepared and approved as required by Art. 40.09, Vernon’s Ann.C.C.P.
The endorsement of the presiding judge on the statements of fact of the evidence, adduced upon the main trial and on the motion for new trial and in arrest of judgment, that the same were found to be true and correct and ordered filed in the cause does not comply with the requirements of Art. 40.09-7 that the entire record be approved by the court.
The time for filing the defendant’s brief does not begin to run until the approval of' the record by the court. Art. 40.09-9, V.A.C.C.P.
*379The disposition of the appeal will be suspended to await the approval of the entire record and further proceedings which may he had in the trial court under Art. 40.09, supra, after such approval, as though the record had not been filed in this court. Stoker v. State, Tex.Cr.App., 415 S.W.2d 923.
The appeal is abated.